Broyles, C. J.
(After stating the foregoing facts.) The un*466disputed evidence showed the following facts: The defendants employed the plaintiff as their agent to sell the property in question for $9500; the plaintiff procured a customer who was readj", able, and willing to buy, and who actually offered to buy the property for said sum; that the plaintiff was to receive as his commission the sum of $362.50. The evidence, although in sharp conflict, further authorized the jury to find that Ridlehuber had made a timely tender of the additional binder of $400 to the plaintiff (the agent of the defendants) and that the tender was waived by the plaintiff, and subsequently waived by the defendants. The evidence further authorized a finding that the defendants breached their contract of sale because, after signing it, they had received through another real-estate broker an offer of $10,500 for the property. In our opinion the evidence amply authorized the verdict. Under the foregoing rulings, none of the special grounds of the motion for new trial shows cause for a reversal of the judgment.

Judgment affirmed.


MacIntyre and Gardner, JJ., concur.